           Case 2:19-cv-10816-NJB Document 14 Filed 09/08/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

JAMAR E. OWENS                                                        CIVIL ACTION

VERSUS                                                                NO. 19-10816

DARREL VANNOY, WARDEN                                                 SECTION “G”(2)


                                    ORDER AND REASONS

       Before the Court are Petitioner Jamar E. Owens’s (“Petitioner”) objections 1 to the Report

and Recommendation of the United States Magistrate Judge assigned to this case. 2 Petitioner, a

state prisoner incarcerated at the Louisiana State Penitentiary in Angola, Louisiana, filed a petition

for writ of habeas corpus under 28 U.S.C. § 2254.3 The Magistrate Judge recommended that this

Court dismiss the petition with prejudice because it was not timely filed. 4 Petitioner objects to the

Magistrate Judge’s recommendation. 5 After reviewing the petition, the State’s response, the

Magistrate Judge’s Report and Recommendation, Petitioner’s objections, the record, and the

applicable law, the Court overrules Petitioner’s objections, adopts the Magistrate Judge’s

recommendation, and dismisses this action with prejudice.




       1
           Rec. Doc. 13.
       2
           Rec. Doc. 12.
       3
           Rec. Doc. 1.
       4
           Rec. Doc. 12.
       5
           Rec. Doc. 13.

                                                  1
            Case 2:19-cv-10816-NJB Document 14 Filed 09/08/20 Page 2 of 13




                                                  I. Background

A.     Factual Background

       On March 2, 2012, Petitioner and two co-defendants were charged in Jefferson Parish in a

nine-count bill of information. 6 Amendments to the bill of information resulted in Petitioner being

charged with one count of armed robbery, one count of attempted armed robbery, one count of

aggravated battery, and two counts of possession of a weapon by a convicted felon. 7 On July 24,

2013, a jury found Petitioner guilty as charged. 8 On August 16, 2013, the state trial court sentenced

Petitioner to a term of ninety-nine years in prison for armed robbery, forty-five years in prison for

attempted armed robbery, ten years in prison for aggravated battery, and ten years in prison for

each of the two counts of possession of a weapon by a convicted felon. 9 The court ordered the

sentences to run concurrently and all but the aggravated battery charge to be served without benefit

of parole, probation or suspension of sentence. 10

       The Louisiana Fifth Circuit Court of Appeal affirmed Petitioner’s conviction and sentence

on September 24, 2014. 11 On October 2, 2015, the Louisiana Supreme Court denied Petitioner’s

related writ application. 12 The Petitioner did not file a writ application with the United States

Supreme Court.



       6
           State Rec., Vol. I of VII, Original Bill of Information, March 2, 2012.
       7
           State Rec., Vol. I of VII, Amended Bill of Information, June 14, 2013.
       8
           State Rec., Vol. I of V, Jury Verdict, July 24, 2013.
       9
           State Rec., Vol. I of VII, Sentencing Minutes, August 16, 2013.
       10
            Id.
       11
            State v. Owens, 14-KA-41 (La. App. 5 Cir. 9/24/14); 151 So. 3d 86.
       12
            State v. Owens, 14–KO–2252 (La. 10/2/15); 178 So. 3d 582.

                                                           2
             Case 2:19-cv-10816-NJB Document 14 Filed 09/08/20 Page 3 of 13




        On July 7, 2016, the Petitioner submitted an application for post-conviction relief to the

state trial court. 13 On October 5, 2016, the state trial court denied the Petitioner’s application. 14 On

November 16, 2016, the Louisiana Fifth Circuit denied Petitioner’s related writ application finding

no error in the state trial court’s ruling. 15 On April 2, 2018, the Louisiana Supreme Court denied

Petitioner’s subsequent writ application. 16

        On May 30, 2019, Petitioner filed the instant federal application seeking habeas corpus

relief pursuant to 28 U.S.C. § 2254. 17 In the application, Petitioner argues the following: (1) he

was denied a fair trial because of prosecutorial misconduct when the prosecutor shifted the burden

during closing arguments; (2) the state trial court abused its discretion when it denied petitioner’s

Confrontation Clause objection to the admission of recorded statements made during a telephone

call from the jail; (3) he was denied effective assistance of counsel based on a conflict of interest;

(4) his confrontation rights were violated when several state witnesses testified to information

provided by a witness who was not present; and (5) prosecutorial and judicial misconduct occurred

when other crimes evidence was admitted at trial. 18 In his supporting memorandum, Petitioner also

claims that he lost some of his legal paperwork in November 2017, and requests that this Court

excuse the untimely filing of the federal petition. 19



        13
             State Rec. Vol. I of VII, Application for Post-Conviction Relief, July 7, 2016.
        14
             State Rec. Vol. I of VII, Trial court Order, October 5, 2016.
        15
             State Rec. Vol. II of VII, 5th Cir. Order, 16-KH-632, November 16, 2016.
        16
             State ex rel. Owens v. State, 2018 WL 1611284, (La. Apr. 2, 2018).
        17
             Rec. Doc. 1.
        18
             Id. Rec. Doc. 9, 13.
        19
             Id.

                                                            3
            Case 2:19-cv-10816-NJB Document 14 Filed 09/08/20 Page 4 of 13




       On July 17, 2019, the State filed a response in opposition to Petitioner’s federal petition

asserting that the petition is time-barred and that Petitioner failed to establish entitlement to

equitable tolling. 20 The State also claims that the Louisiana State Penitentiary has no administrative

grievance or property claims from Petitioner in the prison system despite Petitioner’s assertion that

he wrote prison officials to locate the allegedly lost paperwork. 21 In reply to the State’s opposition,

Petitioner reasserts his request for equitable tolling for the time he spent attempting to locate his

lost paperwork after November 23, 2017. 22 He claims that the paperwork was misplaced when he

was transferred to administrative segregation, which he asserts was outside of his control. 23 He

claims that after the paperwork was returned to him, he was able to file his federal petition. 24

B.     Report and Recommendation Findings

       On November 18, 2019, the Magistrate Judge recommended that the petition be dismissed

with prejudice as it was not timely filed. 25 The Magistrate Judge noted that under Subsection A of

the Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a petitioner must file a

habeas corpus petition within one year of the date his conviction became final. 26 The Magistrate

Judge determined that Petitioner’s conviction became final on December 31, 2015, ninety days

after the Louisiana Supreme Court denied Petitioner’s direct-review writ application. 27 As such,


       20
            Rec. Doc. 9 at 9–10.
       21
            Id. at 10.
       22
            Rec. Doc. 11 at 7–8.
       23
            Id.
       24
            Id.
       25
            Rec. Doc. 12 at 1.
       26
            Id. at 8.
       27
            Id. at 9.

                                                   4
             Case 2:19-cv-10816-NJB Document 14 Filed 09/08/20 Page 5 of 13




Petitioner was required to file his federal habeas corpus petition by January 3, 2017, unless the

statute of limitations was extended through tolling. 28

        The Magistrate Judge determined that Petitioner was entitled to one period of statutory

tolling under 28 U.S.C. § 2244(d)(2), which establishes that “[t]he time during which a properly

filed application for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending shall not be counted toward any period of limitation under this

subsection.” 29 In this case, the one-year AEDPA statute of limitations began to run on January 1,

2016, the day after the Petitioner’s conviction became final under federal law. 30 The period ran

uninterrupted for 188 days, until July 7, 2016, when Petitioner filed an application for post-

conviction relief before the state trial court. 31 The statute of limitations remained tolled until April

2, 2018, when the Louisiana Supreme Court denied Petitioner’s related writ application. 32 The

statute of limitations began to run again on April 3, 2018, and continued to run uninterrupted for

the remaining 177 days, until September 26, 2018, when it expired. 33

        The Magistrate Judge determined that Petitioner had no properly filed application for state

post-conviction relief or other collateral review pending during that time period to toll the AEDPA

one-year statute of limitations for a second time. 34 The Petitioner’s federal petition was filed under



        28
             Id. at 9, n.24.
        29
             Id. (quoting 28 U.S.C. § 2244(d)(2)).
        30
             Id. at 17.
        31
             Id.
        32
             Id.
        33
             Id. at 17.
        34
             Id. at 17.

                                                     5
             Case 2:19-cv-10816-NJB Document 14 Filed 09/08/20 Page 6 of 13




the mailbox rule on May 30, 3019, which was over eight months after the AEDPA one-year filing

period expired September 26, 2018. 35 Therefore, the Magistrate Judge found that the petition was

untimely even after accounting for statutory tolling under 28 U.S.C. § 2244(d)(2). 36

        The Magistrate Judge also considered whether Petitioner was entitled to equitable tolling. 37

The Magistrate Judge noted that the Supreme Court has held that the AEDPA’s statute of

limitations may be equitably tolled where the Petitioner shows both that (1) he has been pursuing

his rights diligently, and (2) some extraordinary circumstance stood in his way and prevented

timely filing. 38 Petitioner argued that the limitations period should be equitably tolled because he

lost some of his paperwork on or about November 23, 2017, and was unable to retrieve it from

prison officials. The Magistrate Judge found several similar cases in various federal district courts

within the Fifth Circuit Court of Appeals that held that the loss of legal paperwork at a prison is

not an extraordinary circumstance for purposes of equitable tolling. 39 The Magistrate Judge

concluded that because Petitioner had not shown any “extraordinary circumstance” had prevented

him from filing his federal application within the one-year limitations period, Petitioner was not

entitled to equitable tolling. 40




        35
             Id. at 18.
        36
             Id.
        37
             Id. at 10.
        38
             Id. (citing Pace v. DiGuglielmo, 544 U. S. 408, 418 (2005)).
        39
           Id. at 10–11 (citing Powell v. Kelly, 2007 WL 1112613 (S.D. Miss. Apr. 10, 2007); Dugas v. Cain, 2010
        WL 2816247 (W.D. La. May 25, 2010)).
        40
             Id. at 14.

                                                          6
             Case 2:19-cv-10816-NJB Document 14 Filed 09/08/20 Page 7 of 13




        Finally, the Magistrate Judge noted that Petitioner did not assert a claim of actual innocence

nor did he bring new, reliable evidence calling into question the validity of his conviction. 41 After

accounting for tolling and because Petitioner failed to show that he was actually innocent of the

crimes for which he was convicted, the Magistrate Judge determined the federal application for

habeas corpus relief had to be filed no later than September 26, 2018, in order to be timely. 42

Accordingly, the Magistrate Judge concluded that Petitioner’s application filed on May 30, 2019

is untimely, and recommended that the petition be dismissed with prejudice. 43

                                              II. Objections

A       Petitioner’s Objection

        Petitioner objects to the Magistrate Judge’s Report and Recommendation and argues that

he is entitled to equitable tolling beginning before September 26, 2018, which is when he agrees

the statute of limitations began to run after accounting for statutory tolling. 44 Petitioner asserts that

he lost his legal paperwork after he was placed in administrative segregation and then transferred

to a new location. 45 Petitioner states that he could not litigate his claims in court without his
                                                                       46
paperwork, and he worked for one year to retrieve his paperwork             Petitioner argues that the loss

of his paperwork is an extraordinary circumstance and his pursuit to locate it demonstrates that he

has been pursuing his rights diligently. 47


        41
             Id. at 18.
        42
             Id. at 19.
        43
             Id.
        44
             Rec. Doc. 13.
        45
             Id. at 4.
        46
             Id.
        47
             Id. at 6.
                                                    7
             Case 2:19-cv-10816-NJB Document 14 Filed 09/08/20 Page 8 of 13




B.      The State’s Opposition

        Despite receiving electronic notice of the filing, the State of Louisiana did not file a brief

in opposition to Petitioner’s objection.

                                             III. Standard of Review

        In accordance with Local Rule 73.2, this case was referred to the Magistrate Judge to

provide a Report and Recommendation. A District Judge “may accept, reject, or modify the

recommended disposition” of a Magistrate Judge on a dispositive matter. 48 The District Judge must

“determine de novo any part of the [Report and Recommendation] that has been properly objected

to.” 49 A District Court’s review is limited to plain error of parts of the report which are not properly

objected to. 50

                                              IV. Law and Analysis

A.      AEDPA Statute of Limitations

        The AEDPA establishes a one-year statute of limitations for the filing of habeas corpus

applications, which shall run from the latest of:

        A. the date on which the judgment became final by the conclusion of direct review
        or the expiration of the time for seeking such review;
        B. the date on which the impediment to filing an application created by State action
        in violation of the Constitution or laws of the United States is removed, if the
        applicant was prevented from filing by such State actions;
        C. the date on which the constitutional right asserted was initially recognized by
        the Supreme Court, if the right has been newly recognized by the Supreme Court
        and made retroactively applicable to cases on collateral review; or




        48
             Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).
        49
             Fed. R. Civ. P. 72(b)(3).
        50
            See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded
by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objection from ten to fourteen days).

                                                            8
            Case 2:19-cv-10816-NJB Document 14 Filed 09/08/20 Page 9 of 13




       D. the date on which the factual predicate of the claim or claims presented could
       have been discovered through the exercise of due diligence. 51

       The Magistrate Judge applied the limitation period established by Subsection A. Petitioner

does not object to this determination or argue that any other subsection should apply. Therefore,

reviewing for plain error, and finding none, the Court adopts the Magistrate Judge’s finding that

Petitioner is not entitled to application of the other subsections.

B.     Timeliness Under Subsection A

       The Magistrate Judge found that the conviction became final on December 31, 2015, ninety

days after the Louisiana Supreme Court denied Petitioner’s direct-review writ application. 52

Petitioner does not object to this determination or argue that his conviction became final on any

other date. 53 Accordingly, the Court reviews this issue for plain error.

       Applying Subsection A, the United States Fifth Circuit Court of Appeal has explained that

“[w]hen a habeas petitioner has pursued relief on direct appeal through his state’s highest court,

his conviction becomes final ninety days after the highest court’s judgment is entered, upon the

expiration of time for filing an application for writ of certiorari with the United States Supreme

Court.” 54 On October 2, 2015, the Louisiana Supreme Court denied Petitioner’s writ application

on direct appeal. 55 Petitioner’s conviction became final ninety days later, on December 31, 2015,

when the time expired for filing an application for writ of certiorari with the United States Supreme




       51
            28 U.S.C. § 2244(d)(1).
       52
            Rec. Doc. 12 at 8.
       53
            Rec. Doc. 13.
       54
            Butler v. Cain, 533 F.3d 314, 317 (5th Cir. 2008) (internal citations omitted).
       55
            Hernandez, 750 So. 2d at 194.

                                                           9
         Case 2:19-cv-10816-NJB Document 14 Filed 09/08/20 Page 10 of 13




Court. Accordingly, Petitioner had until January 3, 2017, to file his federal habeas petition unless

he can establish entitlement to tolling. 56

        1. Statutory Tolling

        The Magistrate Judge found that Petitioner is entitled to one period of statutory tolling. 57

Petitioner does not object to this determination. 58 Accordingly, the Court reviews for plain error.

        The AEDPA provides for statutory tolling throughout “[t]he time during which a properly

filed application for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending.” 59 The statute of limitations period began to run on January 1, 2016,

and it ran without interruption for 188 days; until July 7, 2016, when Petitioner submitted his state

court application for post-conviction relief. The state court proceeding remained pending and

tolled the one-year AEDPA filing period until April 2, 2018, when the Louisiana Supreme Court

denied Petitioner’s related writ application. The statute of limitations began to run again on April

3, 2018, continuing to run uninterrupted for the remaining 177 days, until September 26, 2018,

when it expired. Between April 3, 2018 and September 26, 2018, Petitioner did not file any other

applications for state post-conviction relief or collateral review to further toll the statute of

limitations. Accordingly, the Court adopts the Magistrate Judge’s finding that Petitioner is entitled

to one statutory tolling period between July 7, 2016 to April 2, 2018.



        56
           The last day of the one-year period was Saturday, December 31, 2016. The final day therefore
        fell on the next business day, Tuesday, January 3, 2017, because Monday, January 2, 2017, was a state
        holiday. See La. Rev. Stat. § 1:55(A)(4) (declaring that when January 1 falls on a Sunday, the next day
        is a holiday); La. Code Crim. P. art. 13 (when the final day of a period is a Saturday or Sunday, the end
        of the period falls to the next business day); Fed. R. Civ. P. 6.
        57
             Rec. Doc. 12 at 17.
        58
             Rec. Doc. 13
        59
             28 U.S.C. § 2255(d)(2).

                                                        10
        Case 2:19-cv-10816-NJB Document 14 Filed 09/08/20 Page 11 of 13




       2. Equitable Tolling

       The Magistrate Judge found that Petitioner is not entitled to equitable tolling. 60 Petitioner

objects to this determination. 61 Petitioner states that he lost his legal paperwork after being placed

in administrative segregation and then transferred to a new location. 62 Petitioner argues that he

could not litigate his claims in court without his paperwork. 63 Accordingly, the Court reviews this

issue de novo.

       The United States Supreme Court has held that, in rare circumstances where a petitioner’s

habeas corpus application would be otherwise untimely, the AEDPA’s statute of limitations may

be subject to equitable tolling. 64 To establish entitlement to equitable tolling, a petitioner must

show that: “(1) he has been pursuing his rights diligently, and (2) some extraordinary circumstance

stood in his way and prevented timely filing.” 65 A petitioner bears the burden of establishing

entitlement to equitable tolling and “must demonstrate rare and exceptional circumstances

warranting application of the doctrine.” 66

       Here, Petitioner argues that he is entitled to equitable tolling because the loss of his

paperwork during his administrative segregation is an extraordinary circumstance and his pursuit

to locate it demonstrates that he has been pursuing his rights diligently. 67 Petitioner rests his


       60
            Rec. Doc. 12 at 14.
       61
            Rec. Doc. 13.
       62
            Id. at 4.
       63
            Id.
       64
            Holland, 560 U.S. at 645.
       65
            Id. at 649 (internal citations and quotation marks omitted).
       66
            Alexander v. Cockrell, 294 F.3d 626, 629 (5th Cir. 2002).
       67
            Rec. Doc. 13 at 6.

                                                           11
            Case 2:19-cv-10816-NJB Document 14 Filed 09/08/20 Page 12 of 13




argument only on the fact that he has been unable to locate his legal paperwork after an unspecified

time period in administrative segregation beginning around November 2017. Petitioner does not

argue that he was in administrative segregation while the statute of limitations ran from April 3,

2018 and September 26, 2018; nor does Petitioner advance any reasoning to support the claim that

he was unable to file a petition without his paperwork. Therefore, Petitioner has not shown that

any extraordinary circumstance prevented him from filing his petition within the limitations

period. Accordingly, on de novo review, the Court finds that Petitioner is not entitled to equitable

tolling.

           3.         Actual Innocence

           The Magistrate Judge found that Petitioner did not assert a claim of actual innocence. 69

Petitioner does not object to this determination. 70 Accordingly, the Court reviews for plain error.

           In McQuiggin v. Perkins, the United States Supreme Court held that “actual innocence, if

proved, serves as a gateway through which a [habeas] petitioner may pass whether the impediment

is a procedural bar . . . or expiration of the statute of limitations.”71 The Court cautioned, however,

that this exception “applies to a severely confined category: cases in which new evidence shows

‘it is more likely than not that no reasonable juror would have convicted [the petitioner].’” 72 The

Supreme Court has explained:

           It is not the district court’s independent judgment as to whether reasonable doubt
           exists that the standard addresses; rather the standard requires the district court to
           make a probabilistic determination about what reasonable, properly instructed
           jurors would do. Thus, a petitioner does not meet the threshold requirement unless

           69
                Rec. Doc. 12 at 18, n.31.
           70
                Rec. Doc. 13.
           71
                McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).
           72
                Id. at 395 (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)).

                                                             12
        Case 2:19-cv-10816-NJB Document 14 Filed 09/08/20 Page 13 of 13




       he persuades the district court that, in light of the new evidence, no juror, acting
       reasonably, would have voted to find him guilty beyond a reasonable doubt. 73

       Petitioner does not argue that he is actually innocent of the crimes for which he was

convicted, nor does he present any new evidence to establish his innocence. Therefore, Petitioner

has not established that the “actual innocence” exception is applicable here.

                                          V. Conclusion

       For the foregoing reasons, the Court finds that the petition is time-barred. Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s objections are OVERRULED;

       IT IS FURTHER ORDERED that the Court ADOPTS the Magistrate Judge’s

recommendation and Petitioner Jamar E. Owens’ petition for issuance of a writ of habeas corpus,

pursuant to 28 U.S.C. § 2254 is DISMISSED WITH PREJUDICE.

       NEW ORLEANS, LOUISIANA, this ____
                                    8th day of September, 2020.




                                             __________________________________
                                             NANNETTE JOLIVETTE BROWN
                                             CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT




       73
            Schlup, 513 U.S. at 329.

                                                13
